                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Tony Azento-Dashone Parks                                         Docket No. 5:12-CR-103-1D

                               Petition for Action on Supervised Release

COMES NOW Kyle W. Fricke, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Tony Azento-Dashone Parks, who, upon an earlier plea of guilty
to Conspiracy to Distribute and Possess With Intent to Distribute More Than 280 Grams of Cocaine Base
(Crack), was sentenced by the Honorable James C. Dever III, U.S. District Judge, on November 2, 2012, to
the custody of the Bureau of Prisons for a term of 102 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 60 months.

    Tony Azento-Dashone Parks was released from custody on September 7, 2018, at which time the term
of supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant has recently expressed having some mental health concerns to the undersigned probation
officer and requested assistance in addressing the same. Parks has agreed to participate in mental health
treatment. The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a program of mental health treatment, as directed by the probation
       office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Dewayne L. Smith                                  Isl Kyle W. Fricke
Dewayne L. Smith                                      Kyle W. Fricke
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      150 Reade Circle
                                                      Greenville, NC 27858-1137
                                                      Phone:252-830-2336
                                                      Executed On: April 26, 2021

                                       ORDER OF THE COURT

Considered and ordered this 11           day of ~A'-+'p~t~r~\~---~' 2021, and ordered filed and
made a part of the records in the above case.


1am: C. Dever III
U.S. District Judge


              Case 5:12-cr-00103-D Document 51 Filed 04/27/21 Page 1 of 1
